OMB APPROVAL UNITED STATES OMB Number:3235-0060 SECURITIES AND EXCHANGE COMMISSION Expires: April 30, 2009 Washington, D.C. 20549 Estimated average burden hours per response5.0 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 12, 2009 CRC CRYSTAL RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-52472 86-0728263 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 4952 East Encanto Street, Mesa, Arizona 85205 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (480) 452-3301 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. By way of a unanimous written resolution of the Director’s of the Registrant, dated and effective as of January 16, 2008, and United Healthcare confirmation of May 12, 2009 Mr. Michael Goffinet was appointed as a Director of the Registrant to serve until the next annual meeting of Shareholders. Mr.
